Citation Nr: 9920697	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  96-00 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder 
involving cutaneous T-cell lymphoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to March 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied a claim by the veteran 
seeking entitlement to service connection for cutaneous T-
cell lymphoma (CTCL), claimed as a skin disorder.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran was treated for a skin disorder of the 
fingers and feet in service.

3.  The veteran currently has a skin disorder involving CTCL.

4.  The medical evidence shows that the veteran has been 
consistently treated for a skin disorder since service.

5.  The veteran's current skin disorder, involving CTCL, is 
chronic and cannot be dissociated from his inservice skin 
disorder.



CONCLUSION OF LAW

A skin disorder involving cutaneous T-cell lymphoma was 
incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1111, 
5107(b) (West 1991); 38 C.F.R. §§  3.303, 3.304  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131  (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1998).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires evidence sufficient to show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. § 1131  (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b)  (1998).  For the 
showing of a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  Id.  
Evidence of continuity of symptomatology need not be recorded 
medical evidence noted in service, but may be post-service, 
lay evidence when the condition is of a type as to which a 
lay person's observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495  (1997) (citations omitted).  However, a 
showing a continuity of symptomatology relieves the veteran 
only of the need to show a medical nexus between a current 
disability and one shown in service; medical evidence is 
still required to show that the said symptomatology is 
related to the claimed disability, unless the relationship is 
one as to which a lay person's observation is competent.  Id.  
at 496 (citations omitted).

In determining whether the veteran is entitled to service 
connection, the Board must initially determine whether the 
claim is well grounded.  The law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).

In this case, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The claims file includes evidence indicating an 
inservice skin disorder, a current skin disorder, and 
evidence of chronicity.  The veteran has not alleged that any 
records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist, 
as mandated by 38 U.S.C.A. § 5107(a)  (West 1991).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records indicate that the veteran entered 
active duty with no skin problems noted on his June 1958 
induction medical examination report or on his associated 
report of medical history.  Similarly, no skin problems are 
noted on August 1959 and April 1960 reports of medical 
examination.

A July 1960 service outpatient record shows that the veteran 
had "growth on [his] fingers and feet that is recurrent."  
Treatment consisted of application of an undecylenic acid 
solution and Desenex foot powder.

The veteran's March 1962 separation medical report does not 
note any skin problems; his skin status was reported as 
normal.

Subsequent to service, a September 1969 private physician's 
letter from Harry L. Wechsler, MD, reflects that the veteran 
was seen with circinate erythematous lesions over his 
extremities which had been persistent for 3 years.  The 
veteran indicated that the lesions enlarged and cleared 
spontaneously.  The veteran also had scattered eczematous 
dermatitis of the plantar surfaces of the feet.  The letter 
states that the eruption appeared to fall into the erythema 
multiforme group, better known as erythema annulare figurata.

A March 1987 private physician's letter from Clyde D. 
Schoenfeld, MD, reflects that the veteran was seen for 
coronary evaluation.  It was noted that he was concerned 
about chronic skin lesions on his thighs.

Private medical records from January 1989 show that the 
veteran had a clinical history of numerous, scaly, well-
demarcated plaques that never go away for over 20 years.  
Biopsy revealed subacute spongiotic dermatitis.  DAS stain 
revealed neither fungal or yeast organism.  The lesion showed 
a dermatitic reaction which was rather florid for most benign 
parapsoriasis, but still could be compatible.  A developing 
nummular dermatitis was a possible consideration together 
with contact and activated atrophic disease.

A January 1989 private physician's letter, from Rose 
Elenitsas, MD, and Brian V. Jegasothy, MD, Professor and 
Chairman of Dermatology for the University of Pittsburgh 
Medical Center, School of Medicine, reflects that the veteran 
had a generalized rash for approximately 25 years, that a 
biopsy revealed subacute spongiotic dermatitis, and that PUVA 
and topical treatments were of no benefit.  It was opined 
that the veteran had digitate dermatosis (chronic small 
plaque parapsoriasis).

A December 1992 VA general medical examination reflects that 
the veteran had a diffuse rash, of 15 to 20 year duration.  
It was continuous and non-pruritic.  Pattern was highly 
suggestive of nummular eczema.  The diagnosis was probable 
nummular eczema, long duration. 

A February 1995 private physician's letter from Kimberly A. 
Rau, MD, and Arthur R. Rhodes, MD, indicates that the veteran 
was evaluated for chronic skin lesions of at least 20 year 
duration.  Physical examination revealed erythematous, fine, 
scaly plaques and patches, mostly reddish-pink, on the 
veteran's abdomen, arms, legs, and flank.  Impression was 
digitate dermatitis or parapsoriasis.  A biopsy was 
recommended.

A March 1995 private dermatology report indicates that 
biopsies of the veteran's skin disorder revealed mycosis 
fungoides.

A March 1995 private physician's letter from Jeffrey Reed, 
MD, reflects that the veteran had a 35 year history of 
pruritic eruptions on his trunk and extremities and that 
biopsies of the veteran's skin indicated CTCL.

A July 1995 letter from Dr. Jegasothy states that the veteran 
was seen in 1989 with a scaly, hyperpigmented eruption over 
his trunk and proximal extremities, and that a similar 
eruption was noted in a 1969 dermatology letter.  The 
impression was that the veteran had digitate dermatosis, and 
that his condition was one of a small percentage of cases 
which had progressed to CTCL.

A November 1995 lay statement from Elaine Ward indicates that 
her father was Dr. Clyde F. Peairs, that he practiced 
medicine from the 1920s until 1969, and that all of his 
medical records were destroyed by flood in 1972.

A November 1995 private physician's letter from Andrew J. 
Cerne, MD, indicates that the veteran had been a patient of 
his for approximately 30 years.  It is noted that the veteran 
had been treated for a skin ailment from 1962 to 1966 by a 
Dr. Clyde F. Peairs, and that he had been transferred to Dr. 
Cerne upon Dr. Peairs death.  It reflects that the veteran 
had an eczematous dermatitis of the skin involving the 
extremities.  Diagnosis was erythema annulare figurata and 
eczematous dermatitis of the plantar surfaces of the feet.  
The skin condition was chronic and persistent.  The letter 
reports that the veteran was seen for a fungus infection of 
the feet on 2 occasions in 1975, which the veteran indicated 
was persistent and recurrent since service.

A November 1995 letter from Dr. Jegasothy states that the 
veteran had a long history of small plaque parapsoriasis.  
Examination revealed a few scattered, reddish-brown, slightly 
scaly patches on his upper chest.  Impression was that this 
represented a flare-up of his skin disorder.

A December 1995 private outpatient record indicates that the 
veteran had small plaque parapsoriasis, which was felt to be 
a benign precursor to CTCL.

The veteran testified at a personal hearing before a local 
hearing officer at the RO in April 1996.  During the hearing, 
he stated that he first noticed red splotches on his feet in 
1961, while in service.  He stated that the disorder would 
recur.  He indicated that, during his separation medical 
report, he did not mention anything about a skin condition.  
He affirmed that, at that time, his skin was normal.  After 
service, he was treated by a Dr. Clyde Peairs, from 1962 to 
1966, and, then, by a Dr. Cerne, from 1966 to 1990.  The 
veteran recalled that he was treated by a Dr. Jegasothy and 
Dr. Glasser in 1989.  He indicated that his skin disorder was 
diagnosed CTCL in February 1995.  The veteran indicated that 
medical records from Dr. Peairs from 1962 to 1966 had been 
destroyed by flood.

Private outpatient notes from Jeffrey M. Wolfe, MD, are dated 
from December 1995 to November 1997.  They show that the 
veteran was repeatedly seen for treatment of his skin 
disorder during this time period.

The most recent medical evidence is a December 1997 VA skin 
diseases examination report.  It reflects that, according to 
the veteran, he began to have skin problems during the 1960s, 
without an obvious description or diagnosis, and that the 
condition continued from the mid-1960s to the 1980s.  His 
skin disorder was diagnosed as small plaque parapsoriasis in 
1989, and CTCL was diagnosed in 1995.  On physical 
examination, there was minimum change, except several 
excoriated areas observed in the lower extremities, 
especially the calf and tibial areas.  The examiner remarked:

This gentleman has CTCL, probably 
starting from the late 1960s to 1970s, 
since CTCL is a very chronic long-
standing disabling [sic] process which 
poses a diagnostic challenge when it is 
in the early stage.  According to this 
person's history, there is no definite 
documentation and no definite diagnosis 
made before 1975.  It is feasible that 
probably, he started to have this process 
starting at that particular time.  
However, there is no evidence to prove or 
disprove it.

The examiner also noted that his current condition was very 
minimal due to successful PUVA treatment.

III.  Analysis

The veteran contends, in essence, that he is entitled to 
service connection for a skin disorder involving CTCL.

Initially, the Board notes that VA regulations provide that 
every veteran is given a presumption of soundness upon 
entering active duty.  Every veteran is presumed to have been 
in sound condition at the time of enrollment except for 
defects "noted" at that time, unless clear and unmistakable 
evidence demonstrates that a disease or injury existed prior 
thereto.  38 U.S.C.A. § 1111  (West 1991); 38 C.F.R. 
§ 3.304(b)  (1998).  In this case, the veteran is presumed to 
have had no skin problems prior to service because his 
induction medical examination report is negative for any such 
disorders.

In this case, the veteran argues that he has a current skin 
disorder, involving CTCL, and that it is a chronic disability 
that began during service.  His claim for service connection, 
thus, is based, in part, on a finding by the Board of 
chronicity.

As stated above, subsequent manifestations of a chronic 
disease are service connected, if that same disease is shown 
to have been chronic in service.  38 C.F.R. § 3.303(b)  
(1998).  In this case, the medical evidence does not show 
that the veteran had a chronic skin disorder in service.  
Service medical records show that he was treated on only one 
occasion, for growth on his fingers and feet.  The Board 
recognizes that the outpatient record in question indicates 
that his skin problem was "recurrent."  However, that is 
not sufficient.  For inservice chronicity, the law requires 
"a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word 'Chronic.'"  Id.  
Here, there is no identification of any disease entity, nor 
any proof of observation of the disease, in the service 
medical records.

In light of the above, in order for the skin disorder to be 
considered chronic, the veteran must show a continuity of 
symptomatology after discharge from service.  Id.  In this 
regard, the claims file contain numerous letters from private 
physicians and other medical evidence documenting the 
development and treatment of a skin disorder.  The earliest 
medical evidence is the September 1969 letter from Dr. 
Weschler.  It states that the veteran had circinate 
erythematous lesions over his extremities that had been 
persistent for 3 years.  That medical evidence is highly 
probative evidence supporting the conclusion that the veteran 
had a skin disorder as early as 1966.  The remaining medical 
evidence details the medical history of the skin disorder.  
The disorder, considered an erythema annulare figurata in 
1969, was clinically diagnosed as subacute spongiotic 
dermatitis (thought to be benign parapsoriasis or nummular 
dermatitis) in 1989.  Later in 1989, that diagnosis was 
clarified by Dr. Jegasothy, who opined that his skin disorder 
was digitate dermatosis (chronic small plaque parapsoriasis).  
At that time, medical history indicated that the veteran had 
had the skin disorder for approximately 25 years.  Finally, 
in 1995, biopsy of the veteran's skin revealed CTCL.  A March 
1995 record indicates that the veteran had had a skin 
disorder for 35 years.  The most recent medical evidence 
shows that the veteran still has CTCL.  Overall, the Board 
finds a well-documented medical history of a chronic skin 
disorder, at least since 1966.

The Board recognizes that the veteran was first diagnosed 
with CTCL in 1995.  However, the medical evidence of record 
clearly supports the conclusion that the CTCL is part of the 
veteran's chronic skin disorder, rather than a new, distinct 
skin disease.  Dr. Jegasothy, in a July 1995 letter, 
specifically stated that the CTCL developed from his digitate 
dermatitis.  Another medical record from a different 
physician, dated December 1995, makes the same conclusion, 
indicating that small plaque parapsoriasis was a precursor to 
CTCL. 

The fact that the veteran has had a chronic skin disorder 
since at least 1966 and that his current CTCL is clinically 
connected to that skin disorder is clear.  However, the 
claims file must contain sufficient evidence of a nexus 
between the skin disorder and service before entitlement to 
service connection is warranted.  38 U.S.C.A. § 1110  (West 
1991); 38 C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Thus, the Board must determine whether the 
veteran's chronic skin disorder was incurred in or is related 
to service; that is to say, whether what he had in service 
was part of his current, chronic skin disorder.

Determining whether the veteran's chronic skin disorder was 
incurred in service is problematic.  Service medical records 
show no diagnosis of erythema annulare figurata, subacute 
spongiotic dermatitis, digitate dermatosis, small plaque 
parapsoriasis, or CTCL.  In fact, the service medical records 
do not even expressly state that the veteran had a skin 
disorder.  As stated above, a July 1960 service outpatient 
record indicates only that the veteran had "growth" on his 
"fingers and feet" that was "recurrent" and that was 
treated with undecylenic acid and Desenex.  

However, after review of all the evidence of record, the 
Board finds that it supports the veteran's claim.  First, the 
Board acknowledges that the RO concluded that the veteran had 
"a" growth in service.  However, that is not accurate.  He 
did not have "a" growth, singular.  The medical record 
shows that he had "growth," which the Board finds is 
suggestive of a rash or other skin problem.  It would be 
impossible to have a single growth on more than one finger 
and the feet, which were the body parts affected during 
service.  Additionally, the Board finds that the veteran was 
treated with undecylenic acid.  That medication is an 
ointment used to treat "fungus disease of the skin, 
psoriasis, and certain other cutaneous affections."  
STEDMAN'S MEDICAL DICTIONARY 1884  (26th ed. 1995).  This fact, 
too, suggests a skin disorder.

Second, the Board acknowledges that the RO held that the 
veteran's chronic skin disorder did not manifest itself until 
1969, many years after service.  The Board disagrees.  It 
recognizes that the earliest contemporaneous medical evidence 
of record diagnosing a skin disorder is dated in 1969.  
However, that same medical evidence indicates that the skin 
condition had been persistent for 3 years.  Furthermore, the 
private physician who treated the veteran from 1966 to 1969, 
expressly stated that the veteran came to him on referral 
from a Dr. Peairs, who had treated him from 1962 to 1966.  
The Board acknowledges that mere lay statements of medical 
treatment are not necessarily competent evidence that such 
treatment actually occurred, Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), and that medical history provided by a 
veteran and recorded in a medical record is not competent 
medical evidence, LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  However, these are not mere lay statements.  That 
the veteran was treated by a Dr. Peairs for a skin disorder 
from 1962 to 1966 is medical history provided by a treating 
physician based on his actual personal knowledge.  Therefore, 
the Board finds it very probative evidence that the veteran 
was indeed treated for a skin disorder as early as 1962, 
during part of which time he was still on active duty.

Finally, the Board notes that the veteran described his 
inservice skin condition as involving "red marks" on his 
feet, moving up his legs and to his arms.  This description 
is consistent with the medical evidence, which indicates that 
his chronic skin disorder is "erythematous," "reddish-
pink," and "reddish-brown."  It is also consistent with 
the early medical evidence indicating that the disorder 
affected mainly the veteran's feet and extremities.

The evidence in support of the veteran's claim must be 
weighted with that refuting his claim.  That evidence 
consists mainly of the December 1997 VA skin diseases 
examination report.  That report was requested by the Board, 
as per its June 1997 remand, in order to get an express 
medical opinion as to whether or not his inservice skin 
disorder was related to his current skin disorder.  In that 
report, the examiner concluded that the veteran was first 
documented and diagnosed with a skin disorder in 1975 and 
that, probably, his disorder began at that time.  Ordinarily, 
this conclusion would be highly probative evidence that the 
veteran's current skin disorder was not incurred in service.  
However, in this case, the Board finds several deficiencies 
in the VA report which significantly reduce its probative 
value.  First, that report indicates that the veteran's skin 
disorder was first diagnosed in 1975.  That is not correct.  
A diagnosis is shown in 1969, and that diagnosis can be 
related back to at least 1966.  Second, the examiner, while 
concluding that the skin disorder "probably" began in 1975, 
had earlier stated that his CTCL had probably started in the 
"late 1960s."  Finally, the examiner did not conclusively 
state that a skin disorder began in 1975, but qualified the 
opinion by indicating that it was "feasible" that his skin 
disorder "probably" began at that time, acknowledging that 
"there [was] no evidence to prove or disprove it."  
Overall, the Board finds the VA report speculatory.  If, as 
the examiner stated, there is no evidence supporting the 
conclusion, then the Board finds it of little, if any, value.

Overall, the Board finds that the evidence of record supports 
the veteran's claim.  He currently has a skin disorder 
involving CTCL.  This skin disorder developed from a benign 
small plaque parapsoriasis, which had been chronic for 
approximately 35 years.  The claims file shows that the 
veteran was treated for a skin disorder ever since 1966, and 
very likely ever since his discharge from service in 1962.  
It also shows that he had complaints of a similar skin 
problem in service, noted, even at that time, to be 
recurrent.

The Board cannot definitively conclude that the veteran's 
inservice skin disorder was the initial stage of his current 
chronic skin disorder.  That is an impossibility.  As the 
1997 VA report reflects, his skin disorder is a "very long-
standing" disability which "poses a diagnostic challenge 
when it is in the early stage."  However, the veteran does 
not have to definitively show that his inservice skin 
disorder was the beginnings of his current skin disorder.  
The law requires only that an equipoise of evidence support 
his claim.  If present, then the veteran is entitled to 
benefit of the doubt.  38 U.S.C.A. § 5107(b)  (West 1991).

Here, there is equal evidence in support and against the 
veteran's claim.  Therefore, he is entitled to the benefit of 
the doubt.  As a result, his claim is granted.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a skin disorder 
involving cutaneous T-cell lymphoma is granted.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

